Citation Nr: 1112913	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  07-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic left knee disorder to include injury residuals, arthritis, partial meniscectomy residuals, and total knee replacement residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The Veteran had active service from November 1958 to October 1979.  The Veteran served in the Republic of Vietnam.  He was awarded the Combat Infantryman Badge, two Air Medals, and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) which, in pertinent part, denied service connection for left knee partial meniscectomy residuals.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Department of Veterans Affairs (VA) will notify the Veteran if further action is required on his part.  

In December 2007, the Veteran submitted a written statement which may be reasonably construed as an informal claim of entitlement to service connection for a chronic right knee disorder.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


REMAND

The Veteran asserts that service connection is warranted for a chronic post-operative left knee disorder as he injured his knee in 1959 during active service.  VA and private clinical documentation of record reflects that the Veteran presented a history of having served as a paratrooper with "51 jumps from 1959-1964;" having been "in airborne and struck knee;" and having sustained a left knee injury "in 1959 while in parachuting school."  

Initially, the Board observes that the service treatment records associated with the Veteran's active service prior to February 1975 are not of record.  A July 2006 response from the National Personnel Record Center (NPRC) states that no additional service treatment records pertaining to the Veteran were available.  The Veteran's service personnel records do not reflect that he served with an airborne unit; was awarded the Parachutist Badge; or otherwise performed parachute jumps during active service.  However, the RO has not attempted to obtain his complete official military personnel file.  Such should be requested as it may shed light on the Veteran's contentions.  The RO should also again attempt to obtain more specific information from the Veteran concerning the injury so a search of morning/sick  reports can be conducted.  

When a Veteran's service treatment records are missing, the VA has a duty to advise the Veteran that he can submit alternate evidence in support of his claim for service connection.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran has not been informed that he could submit alternative documentation supporting his assertion that he served with an Army airborne unit; injured his left knee during or as result of inservice parachute jumps; and/or otherwise sustained an inservice chronic left knee disability.  Such documentation includes military documentation; statements from individuals who knew the Veteran during or proximate to active service or otherwise had personal knowledge of any disability incurred or treated in service; letters written during service; photos taken during service; employment physical examinations; and insurance examinations.  See Veterans Benefits Administration Adjudication Manual, M21-1MR, Part III, Chapter 2, Section E, Paragraph 27(b).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) invalidated the regulations which empowered the Board to issue written notification of the VA's duty to assist to appellants.  Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The Veteran has not been afforded a VA orthopedic examination for compensation purposes which addresses the left knee.  The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

Since the claims file is being returned to the RO via the AMC, it should be updated to include any VA treatment records compiled since December 17, 2007.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request through the appropriate channels a complete copy of the Veteran's official military personnel file.  All efforts to obtain the file must be documented in the claims folder.  

After contacting the Veteran for additional information concerning the particulars of the injury, the RO/AMC should also attempt to obtain sick/morning reports--provided that the Veteran submits sufficient information to allow a search to be conducted.   

2.  The RO/AMC shall review the claims file and ensure that all notification and development action required by the Veterans Claims Assistance Act of 2000 (VCAA) is completed.  In particular, the RO/AMC should inform the Veteran that he can submit alternative documentation supporting his assertion that he served with an Army airborne unit; injured his left knee during or as result of inservice parachute jumps; or otherwise sustained an inservice chronic left knee disability.  Such documentation could include military documentation; statements from individuals who knew the Veteran during or proximate to active service or otherwise had personal knowledge of any disability incurred or treated in service; letters written during service; photos taken during service; employment physical examinations; and insurance examinations.  

3.  Contact the Veteran and request that he provide information as to all treatment of his chronic left knee disabilities after discharge from service, which is not already of record, including the names and addresses of such health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the claims file.  If identified records are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).

4.  Associate with the claims folder any relevant VA medical treatment records dating from December 17, 2007.  If no additional records exist, such a fact should be noted in the claims folder.  

5.  Then schedule the Veteran for a VA orthopedic examination for compensation purposes in order to determine the current nature and etiology of his chronic left knee disabilities.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner should advance an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic left knee disorder had its onset during active service; is etiologically related to the Veteran's claimed inservice knee injuries and complaints and/or combat experiences in the Republic of Vietnam; or otherwise is related to service.  The examiner must provide a complete rationale for any opinion advanced.  

Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  

6.  Ensure that the above development has been accomplished in accordance with the directives, to include returning the examination report if the information provided is insufficient, and conduct any other development action deemed warranted.  Then readjudicate the Veteran's entitlement to service connection for a chronic left knee disorder to include injury residuals, arthritis, partial meniscectomy residuals, and total knee replacement residuals.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the VA.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, the VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

